       Case 1-20-44415-ess             Doc 65      Filed 05/04/21    Entered 05/04/21 14:14:35




SPENCE LAW OFFICE, P.C.
Robert J. Spence, Esq.
55 Lumber Road, Ste. 5
Roslyn, N.Y. 11576
516-336-2060
rspence@spencelawpc.com
Proposed Counsel to Nathaniel Wasserstein, Chapter 7 Trustee


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
IN RE:                                                              Chapter 11

PRIME SCUBA, INC.,                                                  Case No. 20-44415-jmm

                           Debtor.
---------------------------------------------------------------x



      APPLICATION FOR THE RETENTION OF SPENCE LAW OFFICE, P.C., AS
                ATTORNEYS FOR THE CHAPTER 7 TRUSTEE

TO:     THE HONORABLE JIL MAZER-MARINO
        UNITED STATES BANKRUPTCY JUDGE
        EASTERN DISTRICT OF NEW YORK

        The Application of Nathaniel Wasserstein, as Chapter 7 Trustee of the above-captioned

Debtor respectfully represents as follows:

         1.       On December 28, 2020, the Debtor filed a voluntary petition for relief under

Chapter of Title 11 of the United States Code (the “Bankruptcy Code”) in the United States

Bankruptcy Court for the Eastern District of New York.

         2.       Nathaniel Wasserstein was appointed the Subchapter V Trustee (the “Trustee”) by

Notice of Appointment by the United States Trustee dated and filed December 30, 2020 [ECF 4].




                                                         1
      Case 1-20-44415-ess         Doc 65     Filed 05/04/21     Entered 05/04/21 14:14:35




       3.      By Order of the Court dated April 21, 2021 and entered April 22, 2021, the Debtor’s

case was converted from a case under Chapter 11 of the Bankruptcy Code to a case under Chapter

7 of the Bankruptcy Code. The Debtor supported the conversion to Chapter 7.

       4.      By Notice of Appointment dated April 23, 2021, Nathaniel Wasserstein was

appointed as the interim Chapter 7 Trustee of the Debtor’s estate.

       5.      The Bankruptcy Code § 341(a) meeting of creditors is scheduled for May 26, 2021.

                                             Relief Requested

       6.      I submit this Application to retain the law firm of Spence Law Office, P.C. (“Spence

Law”), as counsel for the Trustee, as of April 23, 2021, which was the date Nathaniel Wasserstein

was appointed interim Chapter 7 Trustee.

       7.      This Application is made pursuant to 11 U.S.C. §327(a) and E.D.N.Y LBR 2014-1

which requires that an attorney be retained by Order of this Court.

       8.      The attorneys at Spence Law have extensive experience in Bankruptcy related

proceedings. They are needed to assist the Trustee in effectively liquidating the estate, if

necessary, particularly in the areas of unlawful and improper transfers which may have been made

during the course of the Chapter 11, as well as the general representation of the Trustee before the

Bankruptcy Court. It is respectfully submitted that the engagement of Spence Law will enable the

Trustee to maximize the assets of the estate for the benefit of creditors.

       9.      To the best of applicant’s knowledge, Spence Law has had no connection with the

Debtor or any other party affiliated or connected with the Debtor or their attorney as set forth in

the annexed affirmation of Robert J. Spence, Esq., the president and principal attorney of Spence

Law, and is a disinterested person as defined in 11 U.S.C. §101(14). Spence Law was the proposed

counsel for the Trustee when he served as the Subchapter V Trustee in the case and Spence Law

appeared on the Trustee’s behalf in the case as his proposed counsel. In the event Spence Law is

                                                  2
      Case 1-20-44415-ess         Doc 65    Filed 05/04/21     Entered 05/04/21 14:14:35




retained for the period of representation prior to conversion, Spence Law may request payment as

a Chapter 11 administrative expense upon proper application to the Bankruptcy Court in

accordance with the provisions of the Bankruptcy Code.

        10.     The Trustee desires to retain counsel because of the extensive legal services which,

will be required with regard to the possible liquidation of the estate, review of the books and

records of the Debtor to determine if there was any fraudulent conveyances or transfers to insiders,

examine Debtor’s principals, related companies, and accountants, commence any adversary

proceedings to seek recovery of assets, conference with parties regarding the validity of claims,

review any and all transactions during the Chapter 11, represent the Trustee in all litigation that

may arise during the administration of the Estate and because their employment will be in the best

interest of the estate.

        11.     Compensation to said firm will be made upon proper application to the Bankruptcy

Court in accordance with the provisions of the Bankruptcy Code.

        12.     For the reasons set forth in the accompanying Affirmation of Robert J. Spence, Esq.

it is respectfully requested that the retention of Spence Law, be as of April 23, 2021, the date

Nathaniel Wasserstein was appointed the Chapter 7 Trustee.

        13.     No prior application for the relief herein requested has been made to this or any

other Court of competent jurisdiction.




                                                 3
      Case 1-20-44415-ess        Doc 65    Filed 05/04/21     Entered 05/04/21 14:14:35




       WHEREFORE, Applicant respectfully requests that the Trustee be authorized to retain

Spence, to represent him in this proceeding under Chapter 7 of the Bankruptcy Code, nunc pro

tunc to April 23, 2021, together with such other and further relief as to this Court may seem just

and proper under the circumstances.

Dated: Upper Nyack, New York
       April 23, 2021
                                                    By:_______________________________
                                                    Nathaniel Wasserstein
                                                    Interim Chapter 7 Trustee
                                                    328 North Broadway, 2nd Floor
                                                    Upper Nyack, NY 10960
                                                    Office:    (845) 398-9825
                                                    Fax:       (212) 208-4436




                                                4
